Citation Nr: 1827222	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  17-19 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for acquired psychiatric disorder and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966, to include service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2016 by a Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued a prior denial of service connection for posttraumatic stress disorder (PTSD).

In this regard, the Board notes that a February 2012 rating decision denied service connection for PTSD and anxiety; however, as such claims, as well as the current matter, are based on the same factual premise, i.e., a claim for service connection for an acquired psychiatric disorder, however diagnosed, based on the Veteran's military service, the issue on appeal has been characterized as shown on the title page of this decision.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008). 

In March 2018, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record. At such time, the Veteran submitted additional evidence and waived Agency of Original Jurisdiction (AOJ) consideration of all evidence associated with the record since the issuance of the March 2017 statement of the case. 38 C.F.R. § 20.1304(c) (2017). Therefore, the Board may properly consider all the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. In a final decision issued in February 2012, the AOJ denied service connection for an acquired psychiatric disorder, characterized as PTSD and anxiety.

2. Evidence added to the record since the final February 2012 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  

3. At no time during the pendency of the claim does the Veteran have a current disability related to an acquired psychiatric disorder and the record does not contain a recent diagnosis of such disability prior to the Veteran's filing of a claim.


CONCLUSIONS OF LAW

1. The February 2012 rating decision that denied service connection for an acquired psychiatric disorder, characterized as PTSD and anxiety, is final. 38 U.S.C.A. 
§ 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2011) [(2017)].

2. New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3. The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD and anxiety, is completely favorable, no further action is required to comply with VA's duties to notify or assist in regard to such aspect of his claim.  Pertinent to the Veteran's reopened claim, the Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Application to Reopen a Previously Denied Claim

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a) (2017). From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C. § 7105(b) and (c) (2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a statement of the case, a substantive appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later. 38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 
38 C.F.R. § 3.156(b). Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim." Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011). VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014). If VA does not make the necessary determination, the underlying claim remains pending. Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed. 
38 U.S.C. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for an acquired psychiatric disorder, characterized as PTSD and anxiety, was originally denied in a February 2012 rating decision. At such time, the AOJ considered the Veteran's service treatment and personnel records, post-service VA and private treatment records, and a December 2011 VA examination. The AOJ found that, while the Veteran's stressor based on his fear of hostile military or terrorist activity had been acknowledged, there was no evidence to confirm a diagnosis of PTSD. The AOJ further found that there was no evidence relating his anxiety disorder to his military service. Therefore, the AOJ denied service connection for an acquired psychiatric disorder, characterized as PTSD and anxiety.

In February 2012, the Veteran was advised of the decision and his appellate rights. However, he did not enter a notice of disagreement with such decision. Further, no additional evidence referable to an acquired psychiatric disorder was received within one year of the issuance of such decision and no relevant service department records have since been associated with the record. Therefore, the February 2012 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. 
§§ 3.104, 3.156, 20.302, 20.1103 (2011) [(2017)].

The evidence received since the February 2012 final decision includes VA treatment records indicating that the Veteran has a diagnosis of PTSD and other acquired psychiatric disorders, to include a generalized anxiety disorder. See October 2015 and January 2018 VA treatment records. A November 2015 opinion was also received from the Veteran's readjustment counselor suggesting that the Veteran had PTSD that was related to his service in Vietnam. Furthermore, the AOJ afforded the Veteran VA examinations in February 2016 and February 2018, to determine if he had an acquired psychiatric disorder, to include PTSD and anxiety, related to his military service. 

Consequently, as the newly received evidence indicates that the Veteran has a current acquired psychiatric disorder, to include PTSD and anxiety, that may be related to his military service, the Board finds that such newly received evidence is not cumulative or redundant of the evidence of record at the time of February 2012 decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder. Accordingly, the Board finds that new and material evidence has been received and the Veteran's claim for service connection for an acquired psychiatric disorder is reopened.

III. Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995); Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018) (the term "disability" as used in 38 U.S.C. § 1110 "refers to the functional impairment of earning capacity, not the underlying cause of said disability," and held that "pain alone can serve as a functional impairment and therefore qualify as a disability").

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As relevant to the instant claim, the term "psychosis" includes brief psychotic disorder; delusional disorder; psychotic disorder due to another medical condition; other specified schizophrenia spectrum and other psychotic disorder; schizoaffective disorder; schizophrenia; schizophreniform disorder; and substance/medication-induced psychotic disorder. 38 C.F.R. § 3.384.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed stressor. See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f)(2).

When the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor. Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98   (1993). 

However, in July 2010, the evidentiary standard outlined in 38 C.F.R. § 3.304 (f)(3) for establishing in-service stressors in claims for PTSD was relaxed. The new regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 75 Fed. Reg. 39,843, 39,852 (July 13, 2010); 38 C.F.R. § 3.304(f)(3). 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014). The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ. See 80 Fed. Reg. 53, 14308 (March 19, 2015). As this appeal was certified to the Board in April 2017, the revised regulations apply.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD and anxiety, that is related to his military service. Specifically, at his March 2018 Board hearing, he stated that his acquired psychiatric disorder was due to the experiences he had while serving in Vietnam, including having to wait with his amphibious vehicle without a weapon or radio. However, the Board finds that service connection for an acquired psychiatric disorder is not warranted as the probative evidence of record reveals that the Veteran does not have a current diagnosis of such disorder at any time pertinent to his claim. 

In this regard, the Veteran's service treatment records (STRs) reveal that, in July 1965, his treating clinician noted that he had a "good deal of anxiety," which was manifesting itself in various somatic complaints, and, in his March 1966 report of medical history, the Veteran reported that he had or was then having nervous trouble of any sort. However, the Veteran's accompanying March 1966 separation examination noted that he had a normal psychiatric clinical evaluation. 

The Veteran's post-service treatment records reveal that he has been diagnosed with an acquired psychiatric disorder, including PTSD and a generalized anxiety disorder, and in November 2015, his readjustment counselor, a social worker, noted the Veteran's reported symptoms and opined that he was suffering from PTSD incurred during his service in Vietnam.  However, as will be discussed below, the Board finds that such diagnoses are accorded less probative weight than the February 2016 and February 2018 VA examiners' opinions that the Veteran did not have a diagnosis of an acquired psychiatric disorder. 

Initially, the Board notes that, in addition to the February 2016 and February 2018 VA examinations, the Veteran was afforded a VA examination in December 2011.  At such time, the examiner found that he did not meet the DSM-IV criteria for a diagnosis of PTSD or an anxiety disorder; however, as the Veteran's claim must be evaluated under the DSM-5, the Board will not consider the December 2011 VA examiner's determination in rendering a decision in this matter.

In February 2016, the Veteran underwent a VA examination, at which time the examiner found that he did not meet the DSM-5 criteria for a diagnosis of PTSD and, as such, did not have any functional impairment related to an acquired psychiatric disorder. With regard to the November 2015 opinion from the Veteran's counselor, the examiner noted that the symptoms were reviewed with the Veteran and found not to be consistent with a diagnosis of PTSD. In support thereof, the examiner noted that psychological testing conducted on examination indicated that the Veteran endorsed items infrequently endorsed even in individuals with severe psychological difficulties and that such testing suggested there was over reporting of psychological distress. The examiner also noted that the Veteran reliably and consistently described mild irritability with the actions of others that he disagreed with, but such symptom was sub-clinical and not indicative of a diagnosis in isolation. Thus, the examiner concluded that the Veteran did not report symptoms in a manner that allowed for a diagnosis of any psychiatric disorder at such time.

The Veteran was afforded another VA examination in February 2018. At such time, the examiner found that he had never been diagnosed with a mental disorder and, as such, did not have any functional impairment related to an acquired psychiatric disorder. In this regard, the examiner explained that a review of the record showed that the Veteran did not describe symptoms to warrant a diagnosis of PTSD and that the primary care clinician that gave the Veteran a diagnosis of generalized anxiety disorder did so in the absence of symptom validity testing. The examiner also noted that the Veteran had been diagnosed with PTSD by the aforementioned counselor and a VA mental health prescriber with no documentation of systematic review of symptom or symptom validity testing. The examiner further explained that the Veteran had been administered two different symptom validity measures at the current VA examination and at the February 2016 VA examination, and that both measures indicated non-credible self-reports due to exaggeration. The examiner noted that greater weight was given to objective testing than to the Veteran's self-reports in his VA examinations and his self-reports documented by his treatment providers. Thus, the examiner concluded that the Veteran did not report symptoms in a manner that allowed for a diagnosis of any psychiatric disorder without resorting to undue speculation. 

The Board accords great probative weight to the February 2016 and February 2018 opinions that the Veteran does not meet the diagnostic criteria for a diagnosis of an acquired psychiatric disorder at any point pertinent to the appeal. In this regard, such examiners found that the Veteran exaggerated his symptoms and objective tests were more reliable than his self-reports. Furthermore, the February 2018 examiner addressed the validity of the diagnoses of acquired psychiatric disorders rendered by the Veteran's treatment providers, to include his readjustment counselor. In offering such opinions, the VA examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In contrast, the Board accords no probative weight to the diagnoses of an acquired psychiatric disorder, including PTSD and a generalized anxiety disorder, rendered by the Veteran's treating VA providers and the readjustment counselor. In this regard, the Board observes that, if a veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor. Cohen v. Brown, 10 Vet. App. 128, 153 (1997). VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor. The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations. Cohen, 143-44. In this instance, the Board finds that the PTSD diagnoses rendered by the Veteran's VA treatment providers, to include his readjustment counselor, are not probative. Specifically, such diagnoses are conclusory and did not identify how each criterion necessary for a diagnosis of PTSD were met. In this regard, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998). Moreover, as discussed above, the February 2018 VA examiner specifically addressed the validity of such prior diagnoses and determined that they were inaccurate.

The Board also notes that, in a March 2018 statement, the Veteran's spouse stated that when the Veteran came home from Vietnam, he was different and had anxiety, anger, and depression. She also stated that the Veteran still had such symptoms. In this regard, the Board notes that the Veteran and his spouse are competent to report psychiatric symptomatology the Veteran may have experienced, which is within the realm of their personal experience. 38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). However, they are not competent to relate such symptomatology to a diagnosed acquired psychiatric disorder. Specifically, rendering such a diagnosis requires knowledge of the impact of witnessing traumatic events on the psyche and must be made in conformance with the DSM-5. As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's and his spouse's opinions are nonprobative evidence. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, the Board finds that the only probative evidence addressing whether the Veteran has a current disability related to an acquired psychiatric disorder are the February 2016 and February 2018 VA opinions, which found that the Veteran did not have a diagnosis of an acquired psychiatric disorder at any time pertinent to his claim and, as such, did not have any functional impairment related to an acquired psychiatric disorder.

Therefore, the Board finds that service connection for an acquired psychiatric disorder is not warranted as the Veteran does not have a current disability related to an acquired psychiatric disorder and the record does not contain a recent diagnosis of such disability prior to the Veteran's filing of a claim. See McClain, supra; Romanowsky, supra. Thus, where, as here, there is no probative evidence indicating that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection. See Brammer, supra.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened; the appeal is granted to this extent only.

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


